Title: From Thomas Jefferson to United States Senate, 29 November 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States 
                     
                     Nov. 29. 1808.
                  
                  Several vacancies having happened in the army of the United States, during the last recess of the Senate, I granted commissions as stated in the list hereto annexed marked A. accompanied by a letter from the Secretary at War; which commissions will expire at the end of the present session of the Senate. I now therefore nominate the same persons for the same appointments.
                  I also nominate the persons whose names are stated in the list marked B. signed by the Secretary at War for the appointments therein respectively proposed for them.
                  
                     Th: Jefferson 
                     
                     
                  
               